Citation Nr: 1113505	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to an initial evaluation in excess of 30 percent for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from October 1981 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to service connection for a left knee disability, hemorrhoids, and hematuria.   It also granted service connection for psoriasis and assigned a 10 percent evaluation effective from July 1, 2005.  In a subsequent February 2007 rating decision, the RO increased the evaluation for the Veteran's psoriasis from 10 percent disability to 30 percent disabling.  

The issue of entitlement to bilateral hand disability, secondary to service-connected psoriasis being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has a currently diagnosed left knee disability.

2.   The competent clinical evidence of record shows that the Veteran had hematuria during active service and since discharge from service.

3.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran's hematuria has been attributed to a clinically diagnosed underlying medical condition that is etiologically related to service.

4.  Throughout the rating period on appeal, the Veteran's service-connected psoriasis has been manifested by red, dry, scaly, and sometimes bleeding plaques that variously affect his hands (knuckles, fingernails and palms), elbows, knees, ears, groin, penis, intergluteal cleft, and nasolabial fold that does not involve more than 40 percent of the entire body or of the exposed areas affected.  There is no demonstration by the record that constant or near-constant systemic therapy is required.


CONCLUSIONS OF LAW

1.   A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Hematuria was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an initial evaluation in excess of 30 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, with respect to the Veteran's claim for a higher initial evaluation for psoriasis, the July 2005 rating decision granted the Veteran's claim of entitlement to service connection for such disability, and such claim is now substantiated.  As such, his filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  In this regard, a May 2007 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," and a May 2008 letter and set forth the relevant diagnostic codes for evaluating psoriasis, and included a description of the rating formulas under that diagnostic code.  In addition, the May 2008 letter, in compliance with Dingess, informed the Veteran of how a disability rating is determined for service-connected disabilities and the basis for determining an effective date.  Thus, the Veteran has been informed of what was needed to achieve a higher schedular rating.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher evaluation for his service-connected psoriasis.

With respect to the Veteran's service connection claims, VA issued letters to the Veteran in May 2005 and May 2008 that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claims.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

With respect to the Veteran's service connection claims, the Board acknowledges that VA has not obtained a medical opinion.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Board finds that this case does not require a medical opinion.  As discussed below, there is no medical evidence indicating that there is a current disability for the grant of service connection.  The Board recognizes that McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran has a current left knee disability or that his hematuria is attributed to a diagnosed condition.  Therefore, a remand in order to obtain an opinion regarding these issues is not required under McLendon.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

VA examinations were obtained for the Veteran's claim for an increased rating for psoriasis.  38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

A.  Left Knee

The Veteran asserts that service connection is warranted for a left knee disability.  With respect to an in-service injury or disease, an October 2004 service treatment record shows that the Veteran complained of experiencing left knee pain.  However with respect to a current disability, there is no objective clinical evidence of record to show that he has ever complained of, or treated for a left knee disability. (The Board notes that the record shows that the Veteran has been diagnosed with, and treated for, a right knee disability, for which he is currently service-connected). Indeed, a May 2005 VA examination report shows that the examiner, after a physical examination of the bilateral knees, reported that there was no swelling or edema or crepitus of the patellofemoral joint.  He also indicated that range of motion testing (flexion and extension) was normal, as was muscle power.  The examiner indicated that no pathological diagnosis was recorded secondary to the history and physical examination on that day.  Notably, the Veteran had no complaints of localized knee pain.  Additionally, a November 2006 private treatment record shows that the Veteran's left knee was stable and without meniscus signs on examination.  Moreover, a January 2008 VA examination report shows that the examiner, after an examination, indicated that there was no chronic disability involving the left knee. 

The Board acknowledges the Veteran assertions that he has a current left knee disability that is related to service.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain knee symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts the lay assertions regarding recent treatment for and/or diagnosis of a current left knee disability, as evidenced by the May 2005 and January 2008 VA examination reports.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current left knee disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability and the claim must be denied.

B.   Hematuria

The Veteran asserts that service connection is warranted for hematuria.  With respect to an in-service injury or disease, February 1999 service treatment records show that the Veteran was assessed as having microscopic hematuria.  Additionally, an April 1999 service treatment record shows that the Veteran was diagnosed as having benign hematuria.  Also, a July 2003 service treatment record shows that the Veteran was assessed as having asymptomatic microscopic hematuria.

Post-service evidence of record, including May 2005 VA examination reports and February 2007, March 2007, and July 2007 private treatment records, also shows that the Veteran was assessed as having hematuria.  However, the record does not demonstrate that such hematuria has been attributed to any diagnosed condition.  This is significant because hematuria is a symptom, defined as the presence of blood or red blood cells in the urine, and represents a clinical finding and not a disability for VA purposes.  See Stedman's Medical Dictionary 798 (27th ed. 2000);   Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  There must first be evidence of a disability in order for service connection to be granted.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, the record provides no clear indication of the underlying medical disorder causing the Veteran's recurrent hematuria.  Indeed, the May 2005 VA examination report shows that the hematuria was "of undetermined etiology."  The Veteran has also not suggested any underlying disorder or condition for the hematuria.  In fact, the Veteran, in his March 2006 Notice of Disagreement stated that, "no one has ever told me why I had blood in the urine."

Therefore, in the absence of any evidence to the contrary, the Board finds that because the Veteran's recurrent hematuria has not been shown to be associated with an underlying, clinically diagnosed disability that is due to or aggravated by active service, service connection cannot be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hematuria and the claim must be denied.
2.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

38 C.F.R. § 4.118, Diagnostic Code 7816 pertains to psoriasis.  A noncompensable evaluation is warranted if involving less than 5 percent of the entire body or less than 5 percent of the exposed areas affected and no more than topical therapy required during the past 12 months.  A 10 percent evaluation is warranted with at least 5 percent but less than 20 percent of the entire body or of the exposed areas affected or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or of the exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or of the exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7816 (2010).

The Veteran asserts that an evaluation in excess of 30 percent is warranted for his service-connected psoriasis.   At the outset, the Board observes that service connection for the disability at issue has been established effective from July 1, 2005.

As noted above, in order to assign a higher rating under Diagnostic Code 7816, the record must show the skin disorder affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or requiring constant or near-constant systemic therapy such as a corticosteroid or other immunosuppressive drugs during the past 12-month period.  The Board finds that such findings are not contained in the record.

In this regard, private treatment records show that the Veteran was treated on numerous occasions between 2006 and 2007 for psoriasis on several occasions, including on his elbows, groin, palms, fingers, ears, and arms.  Such records also show that the Veteran used various topical ointments/lotions, including urea, ammonium lactate, fluocinonide, protopic, and/or clobetasol to treat his psoriasis. 

A May 2005 VA examination report shows that the Veteran reported that he had a history of eruptions on the palms, knuckles, elbows, intergluteal cleft, knees, and ears.  He had used several medications, but he had had the same degree of activity over the years and it worsened in the summer.  The Veteran stated that his primary problem was cracking of the knuckle area, which bled.  He also stated that he went in twice a year for local injections of cortisone into the affected sites (primarily his elbows and knees) which he found to be very beneficial.  At that time, his treatment included the use of Carmol-10; fluocinonide ointment at bedtime for his hands, elbows, and knees; protopic ointment for his intergluteal cleft twice a day; and liquid medication for his ears.  On physical examination, the examiner reported that there were a small number of red scaly plaques over the Veteran's elbows and knees.  He had a similar involvement inside his left ear greater than the right.  Over the palms of the Veteran's hands, there was a 40 to 50 percent involvement with small plaques.  60 percent of the Veteran's knuckles were involved with small scaly plaques as well.  There was a moderate degree of involvement of the intergluteal cleft.  

A January 2007 VA examination shows that the Veteran indicated that he experienced pimples on his hands, elbows, knees, gluteal fold, ear canals, and nasolabial fold.   He reported that used pro-topic and a steroid cream on a daily basis to treat his condition.  He also received steroid injections in his elbows and knees every six months, which he had been doing for the past 12 month period.  He did not use any light therapy or UVB or electron beam therapy.  He only used topical creams/ointments and injections, and did not take any oral medications.  There were no side effects from treatment and no lost work time from his skin condition.  He did not have a fever or weight loss.  He did have dry, itchy flaky skin in his palms, which bled during the summertime.  On physical examination, the Veteran had dry, psoriatic skin of the palms of both hands.  He also had evidence of psoriasis on the fingernails and PIP and DIP joints of both hands, as well as on his bilateral elbows and knees, on the gluteal cleft, and in both ear canals.  There was no scarring or acne, nor was there disfiguration.  It covered 40 percent of exposed area and 15 percent of total body area.

On VA examination in January 2008, the Veteran indicated that he mainly had breakouts of psoriasis in the palms of both hands, knuckles of both hands, bilateral elbows, groin, gluteal cleft, and the external auditory canal of both ears.   He currently used fluocinonide 0.05% cream to the ear canal three days on and three days off.  He also used tacrolimus cream to the groin and buttocks on a daily basis.  He also used clobetasol cream two days per week to the ear and four to five times per day to the hands.  He also got subcutaneous steroid injections to both elbows for psoriasis.  He did not take any systemic corticosteroid or immunosuppressive therapy.  He had not had any intensive light therapy.  He had used all of his medications on a regular basis for the past twelve months.  He noticed minimal discoloration of his elbows with using tacrolimus.  He did not report any systemic symptoms.   His main symptoms were dry, scaly skin which bled very easily.  There was no neoplasm of the skin.  On physical examination, there were scaly plaques in both hands along the dorsal and palmar surface of the hands, which occupied approximately 20 percent of the palmar surface and 10 percent of the dorsal surface of both hands.  There was minimal scaling noted in both elbows.  There was also crusting noted in both external auditory canals, left being greater than right.  There was also a dry, scaly plaque on the superior aspect of the gluteal cleft.  There was also scaling noticed at the base of the penis.  Overall, the percentage of the body surface affected was less than five percent.   The percentage of exposed body surface are affected was less that 5 percent.  There was no scarring or disfigurement. 

Based on the above medical findings, which does not show more than 40 percent of the entire body or more than 40 percent exposed areas affected or constant or near constant systemic therapy during the past 12-month period, the Board finds that the Veteran's symptomatology does not meet the criteria for a 60 percent evaluation, but rather more closely approximates the currently assigned 30 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7816 (2010).

The Board notes that the Veteran is competent to report the nature of the symptoms that he experiences as a result of his psoriasis, as well as the types and frequency of the treatments used.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board finds the objective clinical evidence far more probative as to the percentages of affected whole body and exposed body areas.  Indeed, such measurements were obtained in the course of a thorough examination of the Veteran, by a trained professional familiar with assigning such percentages.

In conclusion, for all of the foregoing reasons, the Board finds the Veteran's disability picture with respect to his service-connected psoriasis more nearly approximates the currently assigned 30 percent evaluation and that the preponderance of the evidence is against the Veteran's claim for evaluation in excess of 30 percent at this time.  Additionally, based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has also considered whether a staged rating is appropriate.  However, because the Veteran's psoriasis symptomatology has not been shown to have other than remained constant (at a 30 percent level) throughout the rating period on appeal, a staged rating is not warranted.   Accordingly, the Veteran's claim for an increased evaluation for his service-connected must be denied. 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2010).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his skin disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for hematuria is denied.

Entitlement to an initial evaluation in excess of 30 percent for psoriasis is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2010).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for hemorrhoids.  An April 1991 service treatment record shows that the Veteran was assessed as having a thrombosed external hemorrhoid.  Post-service private treatment records show that the Veteran has been diagnosed with, and treated for internal hemorrhoids.  May 2005 and January 2008 VA examination reports show that there were no external hemorrhoids.  With respect to the etiology of the Veteran's internal hemorrhoids, a January 2008 VA examination report shows that the examiner opined that they were less likely than not connected to his in-service thrombosed external hemorrhoids.   However, the Board observes that the examiner failed to provide a clinical rationale for the conclusion reached.  As such the Board finds that the January 2008 VA opinion is inadequate.  Therefore, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's hemorrhoid disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the appellant with an examination in a service connection claim, the examination must be adequate). 

Finally, the Board notes that while this matter is being remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).




Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his hemorrhoid disability since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

All efforts to obtain any evidence must be documented in the claims folder. 
	
If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  The Veteran should be afforded a VA examination by an appropriate specialist to determine the nature and etiology of any current hemorrhoid disability.  The claims folder should be made available to the examiner in conjunction with the examination, and the examiner must note on the examination report that he/she reviewed the claims folder.  All necessary tests should be performed.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed hemorrhoids, whether internal or external, are related to any incident of service including the documented April 1991 complaint of, and treatment for, a thrombosed external hemorrhoid.  

The rationale for all opinions expressed should be set forth.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the issue of entitlement to service connection for hemorrhoids.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


